Citation Nr: 1045818	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the Veteran's service-
connected disabilities.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the Veteran's service-
connected disabilities.  

3.  Entitlement to an initial disability rating for lumbar strain 
secondary to torn meniscus, in excess of 10 percent from January 
1, 2005, and in excess of 20 percent from May 19, 2009.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to November 
2001 and April 2003 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied service connection for a cervical spine 
disability, a bilateral hip disability, and depression, increased 
rating for a lumbar spine disability, and TDIU.  

The Veteran testified at a Board hearing at the RO in November 
2008 before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.  The Board remanded the issues for further 
development in February 2009.  

On remand, in an April 2010 rating decision, the RO subsequently 
granted service connection for a psychiatric disability and an 
increased disability rating of 20 percent for the lumbar spine 
disability.  In a claim for service connection, the Board 
considers a grant of service connection to be a full grant of 
benefits sought.  As service connection for the psychiatric 
disability has been granted, the issue is no longer before the 
Board.  

The Veteran was advised of the increased rating for his lumbar 
spine disability; however, he did not withdraw his appeal.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy, even if partially granted, where 
less than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  As the maximum benefit available for 
a lumbar spine disability is greater than 20 percent disabling, 
this claim for higher rating for lumbar spine disability remains 
in appellate status, and is addressed in the decision below.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed bilateral hip 
disability.

2.  The Veteran does not currently have a diagnosed cervical 
spine disability.

3.  For the rating period prior to April 16, 2009, the Veteran's 
lumbar strain was manifested by forward flexion to more than 60 
degrees, and combined ranges of motion of greater than 120 
degrees, including due to pain, tenderness, and muscle spasms. 

4.  For the rating period from April 16, 2009, lumbar strain was 
manifested by forward flexion to no less than 45 degrees, and 
combined ranges of motion of no less than 145 degrees, including 
due to pain with motion.

5.  The Veteran's service-connected disabilities from a common 
etiology, specifically the left knee torn meniscus.

6.  The Veteran is not rendered unable to obtain or maintain 
substantially gainful employment as a result of symptoms of his 
service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).  

2.  The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).  

3.  The criteria for an initial disability rating in excess of 10 
percent have not been met for the initial rating period prior to 
April 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2010).

4.  The criteria for an initial disability rating of 20 percent, 
but no greater, have been met for the initial rating period from 
April 16, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2010).

5.  The criteria for TDIU have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.3, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that through 
VCAA letters dated May 2008 and March 2009 the Veteran provided 
such notice.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the March 2009 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claims that were lacking to substantiate the 
claims for service connection, specifically indicating that the 
Veteran needed to provide evidence that he had a current 
disability related to his service-connected disabilities.  The 
representative and the AVLJ asked questions to ascertain whether 
the Veteran had a current disability related to his service-
connected disabilities.  They also asked questions to draw out 
the state of the Veteran's lumbar spine disability.  In addition, 
no pertinent evidence that might have been overlooked and that 
might substantiate the claim was identified by the Veteran or the 
representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for service connection and 
higher initial rating.  The Veteran's representative and the AVLJ 
asked questions to draw out the Veteran's contentions regarding 
any in-service event or injury and any relationship between the 
current disability and any such event as well as the current 
level of disability regarding the Veteran's increased rating 
claim.  Therefore, the Board finds that, consistent with Bryant, 
the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, private 
treatment records, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is necessary.  
See generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in October 2004, 
November 2005, and April 2009 to address his orthopaedic 
complaints, including his spine and hips.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the accurate 
history in the claims file was reviewed by the examiners, the 
Veteran's history and complaints were recorded, the examination 
reports set forth detailed examination findings in a manner that 
allows for informed appellate review under applicable VA laws and 
regulations, and the examiners offered the necessary findings, 
the Board finds the examinations to be sufficient and adequate 
for rating purposes.  Thus, the Board finds that a further 
examination is not necessary.  For all the foregoing reasons, the 
Board concludes that VA's duties to the Veteran have been 
fulfilled with respect to the issues on appeal.

Service Connection Claims

The issues before the Board include claims for service 
connection.  Applicable law provides that service connection will 
be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).



Service Connection for Bilateral Hip Disorder

The Veteran contends that he has a bilateral hip disability that 
is related to his service-connected knee disabilities.  

The Veteran was afforded a VA examination in April 2009, which 
resulted in the examiner's finding that the Veteran did not have 
a disability of the hips.  The VA examiner noted that the 
examination, observation of range of motion of the hips, and X-
rays were all normal.  Specifically, bilateral hip x-rays were 
negative for degenerative changes, dislocation, or other acute 
bony abnormality.  The remainder of the medical evidence shows 
intermittent complaints of hip pain, but no underlying diagnosis.  
The examiner concluded that the Veteran's subjective response was 
exaggerated.  The examiner indicated that the Veteran complained 
of bilateral hip arthralgia, but did not otherwise enter a 
diagnosis of actual hip disability.  

Arthralgia is merely a medical term for pain in the joints and is 
not of itself a clinical diagnosis of any identifiable malady 
underlying such pain.  See Dorland's Illustrated Medical 
Dictionary 152 (31st ed. 2007).  Pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).   
 
The weight of the evidence demonstrates that the Veteran does not 
currently have a diagnosed bilateral hip disability.  The Court 
has indicated that, in the absence of proof of a present 
disability, there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet.App. 223 (1992).  For this 
reason, service connection is not warranted for a left or right 
hip disability.

Service Connection for Cervical Spine Disorder

The Veteran was afforded an orthopaedic VA examination in April 
2009.  The examiner performed a thorough physical examination to 
include physical inspection of the spine, range of motion 
testing, motor and reflex examinations, and radiological testing.  
The examiner did not diagnose a cervical spine disability.  He 
opined that a cervical spine condition is not caused by or a 
result of the Veteran's service-connected knee or lumbar spine 
disabilities.  He noted that all imaging of the cervical spine 
was negative.  He also stated that some of the Veteran's 
responses to range of motion testing appeared to be greatly 
exaggerated.  

The remainder of the medical records indicates intermittent 
complaints of neck and cervical pain.  The Veteran was provided 
with neurology consults and radiological testing which found no 
underlying disability for the Veteran's complaints.  As stated 
above, pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   
 
The Veteran does not currently have a diagnosed cervical spine 
disability.  The Court has indicated that in the absence of proof 
of a present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
Therefore, service connection is not warranted for a bilateral 
hip disability.

Initial Rating for Lumbar Spine Disability

Schedular Analysis

The present appeal involves the Veteran's appeal for a higher 
initial disability rating than 10 percent for the service-
connected lumbar strain from January 1, 2005, and in excess of 20 
percent from May 19, 2009.  Disability evaluations are determined 
by the application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating, here effective from January 
1, 2005, date of receipt of claim for service connection, up to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board acknowledges that the initial rating for the 
lumbar spine disability is staged, and that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time of the 
initial assignment of a disability rating to the time of the 
current appeal.  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected low back disability was initially 
rated under Diagnostic Code 5237 for lumbosacral or cervical 
strain.  38 C.F.R. § 4.71a.  Under the general rating formula for 
diseases and injuries of the spine, disability ratings are 
assigned as follows: 

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height, warrants a 10 
percent rating.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 
20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire 
thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
rating.  38 C.F.R. § 4.71a. 
 
Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an 
appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion. 
 
Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted. 
 
Note (4): Round each range of motion measurement to 
the nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis. 
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  
38 C.F.R. § 4.71a.
 
Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine listed above or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined.  See 38 C.F.R. § 
4.25 (combined ratings table) (2010). 

To receive a higher initial rating than 10 percent prior to May 
19, 2009, the evidence must more nearly approximate forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  

After a review of the evidence, the Board finds that, for the 
rating period prior to April 16, 2009, the Veteran's lumbar 
strain was manifested by forward flexion to more than 60 degrees, 
combined ranges of motion of greater than 120 degrees, including 
due to pain, tenderness, and muscle spasms.  During the VA 
examination in October 2004, the Veteran's flexion of the 
thoracolumbar spine was 90 degrees with pain at 90 degrees.  The 
combined range of motion was measured at 240 degrees, with some 
additional limitation due to pain after repetitive use, but was 
not additionally limited by fatigue, weakness, lack of endurance, 
or incoordination.  

VA treatment records show consistent complaints of pain and 
numbness in the mid and low back.  In September 2005, a VA 
examiner noted muscle spasms of the paraspinous muscles.  

In November 2005, the Veteran was afforded another VA 
examination.  The examiner noted normal posture and gait with no 
muscle spasms.  The Veteran's flexion was again 90 degrees with 
pain at 90 degrees.  The Veteran's combined range of motion was 
240 degrees.  The examiner again noted additional limitation due 
to pain on repetitive use; however he stated that he was unable 
to determine without speculation whether pain, fatigue, weakness, 
lack of endurance, and incoordination additionally limit the 
joint function in degrees.  He found no signs of intervertebral 
disc syndrome.  

In March 2007, a VA examiner noted no focal tenderness of the 
lumbar spine and no paravertebral muscle spasms.  The Veteran was 
able to rotate and flex the lumbar spine without difficulty and 
was able to quickly climb on and off the exam table and sit and 
rise from a chair without difficulty.  However, in February 2007, 
a VA examiner noted tenderness all over the lower lumbosacral 
spine with very limited range of motion in all planes.  

For these reasons, the Board finds that the Veteran had less than 
240 degrees combined ranges of motion for the rating period prior 
to April 16, 2009; however, the additional limitation of motion 
does not more nearly approximate 120 degrees, as contemplated for 
a 20 percent rating.

The Board further finds that, for the rating period from April 
16, 2009, lumbar strain was manifested by forward flexion to no 
less than 45 degrees, and combined ranges of motion of no less 
than 145 degrees, including due to pain with motion, as required 
for a 20 percent disability rating.  The Veteran was afforded a 
VA examination on April 16, 2009.  The examiner noted no muscle 
spasms, localized tenderness, or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  At 
that time, flexion of the thoracolumbar spine was measured to 45 
degrees without objective evidence of pain following repetitive 
motion or additional limitation after three repetitions of range 
of motion.  The Veteran's combined range of motion was 145 
degrees.  Based on range of motion evidence of limitation of 
motion to less than 60 degrees in forward flexion, including 
consideration of limitation of motion due to painful motion, the 
Veteran is entitled to a 20 percent disability rating from the 
date of the examination, April 16, 2009.  

To receive a disability rating in excess of 20 percent, the 
evidence must more nearly approximate forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  The Veteran's forward flexion of 
the thoracolumbar spine was greater than 30 degrees at the April 
16, 2009 examination.  Additionally, the examiner found no 
thoracolumbar spine ankylosis, and the Veteran's assertions do 
not demonstrate functional ankylosis of the thoracolumbar.  
Therefore, the evidence does not meet the criteria for a 
disability rating in excess of 20 percent for the rating period 
from April 16, 2009.  No additional medical evidence follows the 
April 16, 2009 examination.   

At no point has the Veteran's lumbar spine disability been 
diagnosed as intervertebral disc syndrome.  Rather, it has been 
diagnosed as a lumbosacral strain.  Based on the lack of a 
diagnosis or evidence of intervertebral disc syndrome, the Board 
will not rate the service-connected lumbar strain using the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  The Board concludes that the Veteran is 
not entitled to a disability rating greater than 10 percent from 
January 1, 2005 to April 15, 2009, but is entitled to a 
disability rating of 20 percent, but no more, from April 16, 
2009.  

Extraschedular Consideration

The Board also has considered whether the criteria for referral 
for extraschedular compensation is warranted.  An extraschedular 
disability rating is warranted when the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, comparing the Veteran's lumbar spine disability 
level and symptomatology to the rating schedule, the degree of 
disability throughout the entire appeal period under 
consideration is contemplated by the rating schedule and the 
assigned rating is, therefore, adequate, and no referral for an 
extraschedular rating is required.  In this regard, it is noted 
that the Veteran's lumbar spine symptoms - such as limitation of 
motion, pain, and muscle spasms - are fully detailed in the 
rating schedule, and there are no factors causing additional 
disability.  In this decision, the Board considered functional 
loss due to pain and weakness as well as weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board 
finds that the schedular rating criteria are adequate to rate the 
Veteran's service-connected lumbar strain, and no referral for an 
extraschedular rating is required

With regard to the remaining aspect of the effect of the 
Veteran's lumbar spine on employability, the analysis regarding 
TDIU will address that extraschedular question.

TDIU

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Total disability is considered to exist when 
there is any impairment which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are 
authorized for any disability or combination of disabilities for 
which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2). 
 
TDIU may be assigned when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service- connected 
disabilities.  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, with sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
 
But for the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
 
In this case, the Veteran contends that he is unable to secure 
employment due to his service-connected disabilities: acquired 
psychiatric disorder, lumbar strain, right knee strain, and torn 
meniscus of the left knee.  He asserts this his disabilities 
resulted in his being let go from his previous employment and an 
inability to gain new employment.  

The Veteran has the following service-connected disabilities: 
acquired psychiatric disorder rated at 30 percent, lumbar strain 
rated at 20 percent, right knee strain rated at 10 percent, and 
torn meniscus of the left knee rated at 10 percent.  The combined 
service-connected disability rating is 60 percent.  The Veteran's 
disabilities are rated as one disability since they stem from a 
common etiology, specifically the left knee torn meniscus.  The 
right knee strain and lumbar strain are specifically service 
connected as associated with the torn meniscus of the left knee.  
The acquired psychiatric disorder is service connected associated 
with lumbar strain, which in turn is associated with the torn 
meniscus of the left knee.  See 38 C.F.R. §§ 4.16(a), 4.25.  
Therefore the Veteran's disabilities rise to the level of 60 
percent and the percentage criteria for TDIU are met.

The positive evidence in favor of the claim for TDIU includes a 
June 2006 memorandum noting termination of the Veteran's term 
appointment during his trial period as an explosives worker for 
inability to perform the duties of an explosives worker.  The 
record also contains an October 2006 statement by a counselor at 
a workforce investment office indicating that the Veteran is 
unable to obtain employment as a truck driver due to his medical 
problems.  An April 2009 VA psychiatric examination showed some 
difficulty with activities of daily living.  It also indicated 
that the Veteran was currently unemployed because he could not 
stand or lift and because he felt his co-workers made fun of him.  
According to the report, the Veteran contends that his 
unemployment is due to the mental disorder's effects.  

The negative evidence that weighs against the Veteran's claim for 
TDIU includes the Veteran's ability to attend school.  His 
psychiatric examination in April 2009 showed that the Veteran has 
attended college for one and a half to two years, although the 
Veteran reported failing grades.  Also, in June 2005, the Veteran 
discounted most options when a social worker provided suggestions 
for the Veteran's employment difficulties.  For example, when the 
social worker suggested a desk job or secretarial work, the 
Veteran informed her that he would not like talking on a 
telephone all day, but never suggested that his service-connected 
disabilities would make it impossible for him to obtain such 
employment.  April 2005 and November 2005 VA examinations 
indicate that the Veteran should avoid strenuous activities, but 
they at no point state that the Veteran is unable to work or 
participate in less strenuous activities.  The April 2009 
examiner also noted that the Veteran exaggerated his physical 
symptoms, suggesting that the Veteran's actual impairment is less 
than the Veteran contends.  

Additionally, the Veteran in an April 2009 VA examination 
suggested that his unemployment was partially due to his hips and 
upper back, which are not service connected disabilities.  
Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19 (2010); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

In June 2006, the Veteran reported that he saw a couple of 
veterans' representatives with Workforce OK for job retraining 
and stated that they suggested he get unemployability.  The 
social worker called Workforce OK in McAlester and was informed 
that they no longer had veterans' representatives in that office.  
The social worker did not confront the Veteran about the 
discrepancy.  

The Board finds that the weight of the evidence is against the 
Veteran's claim for TDIU.  The Board acknowledges that the 
Veteran must avoid strenuous activities due to his knee and low 
back disabilities as he has limited range of motion in those 
spheres.  Additionally, the Veteran has slight to moderate 
impairment from his psychiatric disability, which is exacerbated 
by his unemployment (rather than employment), which does not tend 
to show that exacerbation because of employment or that the 
psychiatric symptoms actually impair the ability to obtain or 
maintain substantially gainful employment.  

The Board finds that the Veteran's service-connected disabilities 
do not prevent him from obtaining substantially gainful 
employment.  Rather, the Veteran's service-connected disabilities 
prevent him from obtaining employment only in his preferred field 
of occupation or in occupations that would require significant 
standing or lifting.  The statements showing that the Veteran was 
unsuccessful as an explosives worker and a CDL truck driver show 
that the Veteran is unemployable only in those fields.  The 
medical evidence of record shows that the Veteran must avoid 
strenuous activity; however, the need to avoid strenuous activity 
does not render the Veteran unemployable for other positions.  
Although the Veteran states he would not enjoy a desk job or 
secretarial work, none of the evidence of record shows that the 
Veteran 


would be unable to obtain or maintain this type of employment.  
As the Veteran's service-connected disabilities do not prevent 
him from gaining employment, the claim for TDIU is denied.  


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a cervical spine disability is denied.

An initial disability rating in excess of 10 percent for lumbar 
strain secondary to torn meniscus from January 1, 2005 to April 
16, 2009 is denied; a disability rating of 20 percent, but no 
more, from April 16, 2009 is granted. 

A TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


